Exhibit 10.2

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
[    ] AWARD

 

THIS AGREEMENT (the “Agreement”) is made between SPX Corporation, a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX Corporation
2002 Stock Compensation Plan, as amended from time to time, and related plan
documents (the “Plan”) in combination with an SPX Restricted Stock Unit Summary
(the “Award Summary”) to be displayed at the Fidelity website.  The Award
Summary, which identifies the person to whom the Restricted Stock Units are
granted (the “Recipient”) and specifies the date (the “Award Date”) and other
details of this grant of Restricted Stock Units, and the electronic acceptance
of this Agreement (which also is to be displayed at the Fidelity website), are
incorporated herein by reference.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.  The
parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock Units.  The
Company hereby grants to the Recipient the number of Restricted Stock Units
specified in the Award Summary (the “Award”), subject to the terms and
conditions of the Plan and this Agreement.  Each Restricted Stock Unit will
entitle the Recipient to a share of Common Stock when the Restricted Stock Unit
ceases to be subject to any applicable Period of Restriction (as specified in
Section 4 below).  The Recipient must accept the Restricted Stock Unit Award
within ninety (90) days after notification that the Award is available for
acceptance and in accordance with the instructions provided by the Company.  The
Award automatically will be rescinded upon the action of the Company, in its
discretion, if the Award is not accepted within ninety (90) days after
notification is sent to the Recipient indicating availability for acceptance. 
No payment of cash is required for the award of the Restricted Stock Units
pursuant to this Agreement.

 

2.                                      Restrictions.  The Restricted Stock
Units evidenced by this Award may not be sold, transferred, pledged, assigned,
used to exercise options or otherwise alienated or hypothecated, whether
voluntarily or involuntarily or by operation of law.  The Recipient shall have
no rights in the Common Stock underlying the Restricted Stock Units until the
Restricted Stock Units cease to be subject to any applicable Period of
Restriction and the delivery of the underlying shares of Common Stock is made,
or as otherwise provided in the Plan or this Agreement.  The Recipient shall not
have any voting rights with respect to the Restricted Stock Units, nor shall the
Recipient receive or be entitled to receive any dividends or dividend
equivalents with respect to the Restricted Stock Units.

 

3.                                      Restricted Stock Unit Account.  The
Company shall maintain an account (the “Restricted Stock Unit Account” or
“Account”) on its books in the name of the Recipient, which shall reflect the
number of Restricted Stock Units awarded to the Recipient.

 

[    ] RSU Time Based

 

--------------------------------------------------------------------------------


 

4.                                      Period of Restriction.

 

Subject to the provisions of the Plan and this Agreement, unless they are vested
or forfeited earlier as described in Section 5, 6, or 7 of this Agreement, as
applicable, the Restricted Stock Unit Award shall become vested in equal
one-third increments on the first, second and third anniversaries of the Award
Date (each, a “Vesting Date”) subject to the Recipient’s continuous employment
through the applicable Vesting Date, provided that the Committee, in its sole
discretion, and subject to Section 15, may accelerate the vesting of all or a
portion of the Restricted Stock Units, at any time and from time to time.

 

Upon vesting, all vested Restricted Stock Units shall cease to be considered
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Agreement, and except as otherwise provided in the Agreement (including
Section 15), the Recipient shall be entitled to receive one share of Common
Stock for each vested Restricted Stock Unit in the Recipient’s Account.

 

5.                                      Vesting upon Certain Terminations.

 

(a)                                 Disability or Death.  If, while the
Restricted Stock Units are subject to any applicable Period of Restriction, the
Recipient experiences a termination of Service by reason of Disability (as
defined below) or death, then the portion of the Restricted Stock Units subject
to the Period of Restriction shall become fully vested as of the date of such
termination of Service without regard to the Period of Restriction set forth in
Section 4 of this Agreement.  “Disability” means, in the written opinion of a
qualified physician selected by the Company, the Recipient is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under the Company’s disability plan.

 

(b)                                 Retirement.  If, while the Restricted Stock
Units are subject to any applicable Period of Restriction, the Recipient
experiences a termination of Service by reason of Retirement (as defined below),
then a portion of the Restricted Stock Units still subject to a Period of
Restriction shall vest, with such portion vesting equal to the number of
Restricted Stock Units that would have vested on the next following Vesting Date
(assuming the Recipient’s employment had continued through such Vesting Date)
multiplied by a fraction, the numerator of which is the number of full months
elapsed since the Tranche Beginning Date (as defined below), and the denominator
of which is 12; provided, however, such numerator shall be zero if the
termination of Service occurs within 90 days of the Tranche Beginning Date.  Any
Restricted Stock Units still subject to a Period of Restriction after giving
effect to the preceding sentence shall be forfeited as of the date of the
Recipient’s termination.

 

A Recipient will be eligible for “Retirement” treatment for purposes of this
Agreement if, at the time of the Recipient’s termination of Service, the
Recipient is age 60 or older, has completed ten years of Service with the
Company or a Subsidiary (provided that the Subsidiary has been directly or
indirectly owned by the Company for at least three years),

 

2

--------------------------------------------------------------------------------


 

and voluntarily elects to retire by providing appropriate notice to the
Company’s Human Resources department.  The “Tranche Beginning Date” shall be
(X) the Award Date, if the termination of Service occurs prior to the first
Vesting Date, or (Y) the most recent prior Vesting Date, if the termination of
Service occurs after the first Vesting Date.

 

6.                                      Forfeiture upon Termination due to
Reason other than Disability or Death.  If, while the Restricted Stock Units are
subject to any applicable Period of Restriction, the Recipient experiences a
termination of Service for any reason other than the Recipient’s Disability or
death, and subject to Sections 5(b) and 7, then the Recipient shall forfeit any
Restricted Stock Units that are subject to the Period of Restriction on the date
of such termination of Service.

 

7.                                      Termination Without Cause Following
Change of Control.  In the event the Recipient is terminated without Cause
within two years following a Change of Control, the Restricted Stock Units
subject to any applicable Period of Restriction shall become fully vested as of
the termination without Cause and shall cease to be subject to the Period of
Restriction set forth in Section 4 of this Agreement.

 

8.                                      Effect of Change of Control.  In the
event of a Change of Control:

 

(a)                                 No cancellation, termination, lapse of
Period of Restriction, settlement or other payment shall occur with respect to
any Restricted Stock Units if the Committee (as constituted immediately prior to
the Change in Control) reasonably determines, in good faith, prior to the Change
in Control that the Restricted Stock Units shall be honored or assumed or new
rights substituted therefor by an Alternative Award, in accordance with the
terms of Section 14.5 of the Plan.

 

(b)                                 Notwithstanding Section 8(a), if an
Alternative Award meeting the requirements of Section 14.5 of the Plan cannot be
issued, or the Committee so determines at any time prior to the Change of
Control, any Restricted Stock Units subject to an applicable Period of
Restriction shall become fully vested and free of any Period of Restriction
immediately prior to the Change of Control.

 

(c)                                  Notwithstanding Sections 8(a) and 8(b), and
subject to Section 14.4 of the Plan, the Committee (as constituted immediately
prior to the Change in Control) may, in its discretion, cancel any Restricted
Stock Units in exchange for an amount equal to the Change of Control Price
multiplied by the aggregate number of shares of Common Stock covered by such
Award.

 

9.                                      Adjustment in Capitalization.  In the
event of any change in the Common Stock of the Company through stock dividends
or stock splits, a corporate spin-off, reverse spin-off, split-off or split-up,
or recapitalization, merger, consolidation, exchange of shares, or a similar
event, the number of Restricted Stock Units subject to this Agreement shall be
equitably adjusted by the Committee to preserve the intrinsic value of any
Awards granted under the Plan.  Such mandatory adjustment may include a change
in any or all of the number and kind of shares of Common Stock or other equity
interests underlying the Restricted Stock Units, and/or if reasonably determined
in good faith by the Committee prior to such adjustment event, that the
Restricted Stock Units (in whole or in part) shall be replaced by Alternative
Awards meeting the

 

3

--------------------------------------------------------------------------------


 

requirements set forth in Section 14.5 of the Plan.  In addition, the Committee
may make provisions for a cash payment to a Recipient in such event.  The number
of shares of Common Stock or other equity interests underlying the Restricted
Stock Units shall be rounded to the nearest whole number.  Any such adjustment
shall be consistent with Code Section 162(m) to the extent the Award is subject
to such section of the Code and shall not result in adverse tax consequences to
the Recipient under Code Section 409A.

 

10.                               Delivery of Stock Certificates or Cash. 
Subject to the requirements of Sections 11 and 12 below, as promptly as
practicable after the Restricted Stock Units should be settled and paid as
otherwise provided in accordance with this Agreement, but in no event later than
60 days after such date, the Company may, if applicable, cause to be issued and
delivered to the Recipient, the Recipient’s legal representative, or a brokerage
account for the benefit of the Recipient, as the case may be, certificates for
the shares of Common Stock that correspond to the vested Restricted Stock Units,
or, pursuant to Section 8, a check will be delivered to the last known address
of the Recipient.

 

11.                               Tax Withholding.  Regardless of any action the
Company, any Subsidiary of the Company, or the Recipient’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax”) that the Recipient is required
to bear pursuant to all applicable laws, the Recipient hereby acknowledges and
agrees that the ultimate liability for all Tax is and remains the responsibility
of the Recipient.

 

Prior to receipt of any shares of Common Stock that correspond to settlement of
vested Restricted Stock Units, the Recipient shall pay or make adequate
arrangements satisfactory to the Company and/or any Subsidiary of the Company to
satisfy all withholding and payment obligations of the Company and/or any
Subsidiary of the Company.  In this regard, the Recipient authorizes the Company
and/or any Subsidiary of the Company to withhold all applicable Tax legally
payable by the Recipient from the Recipient’s wages or other cash compensation
paid to the Recipient by the Company and/or any Subsidiary of the Company or
from the proceeds of the sale of shares of Common Stock.  Alternatively, or in
addition, the Company may sell or arrange for the sale of Common Stock that the
Recipient is due to acquire to satisfy the minimum withholding obligation for
Tax and/or withhold any Common Stock.  Finally, the Recipient agrees to pay the
Company or any Subsidiary of the Company any amount of any Tax that the Company
or any Subsidiary of the Company may be required to withhold as a result of the
Recipient’s participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to deliver Common Stock if the
Recipient fails to comply with its obligations in connection with the tax as
described in this section.

 

The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

12.                               Securities Laws.  This Award is a private
offer that may be accepted only by a Recipient who is an employee of the Company
or a Subsidiary of the Company and who satisfies

 

4

--------------------------------------------------------------------------------


 

the eligibility requirements outlined in the Plan and the Committee’s
administrative procedures.  This Award may not be registered with the body
responsible for regulating offers of securities in the Recipient’s country.  The
future value of Common Stock acquired under the Plan is unknown and could
increase or decrease.

 

Neither the Plan nor any offering materials related to the Plan may be
distributed to the public.  The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with all applicable securities laws.

 

The Addendum to this Agreement contains country-specific provisions regarding
the securities laws in Denmark, France, Singapore and the United States.

 

13.                               No Employment or Compensation Rights.  This
Section applies whether or not the Company has full discretion in the operation
of the Plan, and whether or not the Company could be regarded as being subject
to any legal obligations in the operation of the Plan.  It also applies both
during and after the period that the Recipient is providing Services, whether
the termination of a Recipient’s Service is lawful or unlawful.

 

Nothing in the rules, the operation of the Plan or this Agreement forms part of
the contract of employment or employment relationship between the Recipient and
the Company or any Subsidiary of the Company.  The rights and obligations
arising from the employment relationship between the Recipient and the Company
or one of its Subsidiaries are separate from, and are not affected by, the
Plan.  This Agreement shall not confer upon the Recipient any right to continue
to provide Services, nor shall this Agreement interfere in any way with the
Company’s or its Subsidiaries’ right to terminate Recipient’s Service at any
time.

 

The grant of rights on a particular basis in any year does not create any right
to or expectation of the grant of rights on the same basis, or at all, in any
future year.

 

No employee is entitled to participate in the Plan, or to be considered for
participation in the Plan, at a particular level or at all.  Participation in
any operation of the Plan does not imply any right to participate, or to be
considered for participation, in any later operation of the Plan.

 

Without prejudice to a Recipient’s rights under the Plan, subject to and in
accordance with the express terms of the applicable rules, no Recipient has any
rights in respect of the Company’s exercise or omission to exercise any
discretion, or making or omission to make any decision, relating to the right. 
Any and all discretion, decisions or omissions relating to the right may operate
to the disadvantage of the Recipient, even if this could be regarded as
capricious or unreasonable or could be regarded as a breach of any implied term
between the Recipient and the Recipient’s employer, including any implied duty
of trust and confidence.  Any such implied term is hereby excluded and
overridden.

 

No employee has any right to compensation for any loss in relation to the Plan,
including:

 

·                  any loss or reduction of any rights or expectations under the
Plan in any circumstances or for any reason (including lawful or unlawful
termination of Service);

 

5

--------------------------------------------------------------------------------


 

·                  any exercise of discretion or a decision taken in relation to
the Plan, or any failure to exercise discretion or make a decision; or

 

·                  the operation, suspension, termination or amendment of the
Plan.

 

The Restricted Stock Units granted pursuant to this Agreement do not constitute
part of the Recipient’s wages or remuneration or count as pay or remuneration
for pension or other purposes.  If the Recipient experiences a termination of
Service, in no circumstances will the Recipient be entitled to any compensation
for any loss of any right or benefit or any prospective right or benefit under
the Plan or this Agreement that the Recipient might otherwise have enjoyed had
such Service continued, whether such compensation is claimed by way of damages
for wrongful dismissal, breach of contract or otherwise.

 

Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee.  By participating in
the Plan, a Recipient waives all rights under the Plan to the fullest extent
permitted by applicable laws, other than the rights subject to and in accordance
with the express terms of the applicable rules, in consideration for, and as a
condition of, the grant of rights under the Plan.  Neither this Agreement nor
the Plan confers on the Recipient any legal or equitable rights (other than
those related to the Restricted Stock Unit Award) against the Company or any
Subsidiary or directly or indirectly gives rise to any cause of action in law or
in equity against the Company or any Subsidiary.

 

Nothing in this Plan confers any benefit, right or expectation on a person who
is not a Recipient.

 

14.                               Data Privacy.  The Recipient agrees that the
Company, with its headquarters located at 13320-A Ballantyne Corporate Place,
Charlotte, North Carolina, USA 28277, is the data controller in the context of
the Plan.

 

The Recipient hereby explicitly and unambiguously consents to the collection,
storage, use, processing and transfer, in electronic or other form, of the
Recipient’s personal data as described below by and among, as applicable, the
Recipient’s employer and any of its affiliates for the exclusive purpose of
implementing, administering and managing the Recipient’s participation in the
Plan, and the transfer of such data by them to government and other regulatory
authorities for the purpose of complying with their legal obligations in
connection with the Plan.

 

The Recipient understands that the Recipient’s employer and any of its
affiliates may hold certain personal information about him or her, including the
Recipient’s name, date of birth, date of hire, home and business addresses and
telephone numbers, e-mail address, business group/segment, employment status,
account identification, and details of all rights and other entitlement to
shares or units awarded, cancelled, purchased, vested, unvested or outstanding
in the Recipient’s favor pursuant to this Agreement, for the purpose of managing
and administering the Plan (“Data”).

 

6

--------------------------------------------------------------------------------


 

The Recipient further agrees that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Recipient’s country or elsewhere,
including outside the European Economic Area, and that the Recipient’s country
may have less adequate data privacy laws and protections than the Recipient’s
country.  The Company has entered into contractual arrangements to ensure the
same safeguards for data as required under European Union Law.  A third party to
whom the information may be passed is Fidelity Investments and its affiliates. 
The Recipient understands that the Recipient may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Recipient’s local human resources representative.  The Recipient authorizes
recipients of the Data to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Recipient’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom shares acquired pursuant to the Plan may be deposited.

 

The Recipient understands that Data will be held only as long as necessary to
implement, administer and manage the Recipient’s participation in the Plan.  The
Recipient understands that the Recipient may, at any time, view the Recipient’s
Data, request additional information about the storage and processing of Data,
require any necessary amendments to the Recipient’s Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the Company’s local
data privacy administrator.

 

The Recipient understands, however, that refusing or withdrawing the Recipient’s
consent, or that refusing to disclose the Data, although it will not have any
negative effect on the Recipient’s employment, may affect the Recipient’s
ability to participate in the Plan.  For more information on the consequences of
the Recipient’s refusal to consent or withdrawal of consent, or refusal to
disclose the Data, the Recipient understands that the Recipient may contact the
Company’s local data privacy administrator.

 

The Addendum to this Agreement contains additional provisions regarding the data
privacy laws in specific countries.

 

15.                               Compliance with Code Section 409A. 
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Award is intended to be exempt from or, in the alternative, comply with Code
Section 409A and the interpretive guidance thereunder, including the exceptions
for stock rights and short-term deferrals.  The Plan and the Agreement will be
construed and interpreted in accordance with such intent.  References in the
Plan and this Agreement to “termination of Service” and similar terms shall mean
a “separation from service” within the meaning of that term under Code
Section 409A.  Any payment or distribution that is to be made to a Recipient who
is a “specified employee” of the Company within the meaning of that term under
Code Section 409A and as determined by the Committee, on account of a
“separation from service” under Code Section 409A, may not be made before the
date which is six months after the date of such “separation from service,”
unless the payment or distribution is exempt from the application of Code
Section 409A by reason of the short-term deferral exemption or otherwise.

 

7

--------------------------------------------------------------------------------


 

16.                               No Fractional Shares.  No fractional shares of
Common Stock shall be issued or delivered under this Agreement.  The Committee
shall determine whether cash or other property shall be issued or paid in lieu
of such fractional shares of Common Stock or whether such fractional shares of
Common Stock or any rights thereto shall be forfeited or otherwise eliminated.

 

17.                               Amendment.  The Board may at any time amend,
modify or terminate the Plan and this Agreement; provided, however, that no such
action of the Board shall adversely affect the Recipient’s rights under this
Agreement without the consent of the Recipient.  The Board or the Committee, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Agreement
so that the Award qualifies for exemption from or complies with Code
Section 409A; provided, however, that the Board, the Committee and the Company
make no representations that the Award shall be exempt from or comply with Code
Section 409A and make no undertaking to preclude Code Section 409A from applying
to the Award.

 

18.                               Plan Terms and Committee Authority.  This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon the Recipient.  Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan.  The Recipient hereby
acknowledges receipt of a copy of the Plan and this Agreement.

 

19.                               Severability.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or the Agreement
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended to conform to applicable laws, or, if it cannot be so
construed or deemed amended without, in the Board’s determination, materially
altering the intent of the Plan or the Agreement, such provision shall be
stricken as to such jurisdiction or person, and the remainder of the Agreement
shall remain in full force and effect.

 

20.                               Governing Law and Jurisdiction.  The Plan and
this Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, United States of America.  The jurisdiction and venue for
any disputes arising under, or any action brought to enforce (or otherwise
relating to), the Plan will be exclusively in the courts in the State of North
Carolina, County of Mecklenburg, United States of America, including the Federal
Courts located therein (should Federal jurisdiction exist).  As consideration
for and by accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 20 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall
become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 20.

 

21.                               Successors.  All obligations of the Company
under this Agreement will be binding on any successor to the Company, whether
the existence of the successor results from a direct or

 

8

--------------------------------------------------------------------------------


 

indirect purchase of all or substantially all of the business or assets of the
Company or both, or a merger, spin-off, consolidation or otherwise.

 

22.                               Compensation Recovery.  This Award shall be
subject to any compensation recovery policy adopted by the Company, including
any policy required to comply with applicable law or listing standards, as such
policy may be amended from time to time in the sole discretion of the Company. 
As consideration for and by accepting the Award, the Recipient agrees that all
prior equity awards made by the Company to the Recipient shall become subject to
the terms and conditions of the provisions of this Section 22.

 

23.                               Language.  If the Recipient has received this
Agreement or any other document related to the Plan translated into a language
other than English and the translated version is different than the English
version, the English version will control.

 

24.                               Further Assurances.  The Recipient agrees to
use his or her reasonable efforts to proceed promptly with the transactions
contemplated herein, to fulfill the conditions precedent for the Recipient’s
benefit or to cause the same to be fulfilled and to execute such further
documents and other papers and perform such further acts as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated herein.

 

25.                               Addendums.  The Company may adopt addendums to
this Agreement, which shall constitute part of this Agreement.  Notwithstanding
any provisions in this Agreement, the Restricted Stock Units will be subject to
any country-specific terms set forth in an Addendum for the Recipient’s country
of residence or employment.  Moreover, if the Recipient relocates to one of the
countries included in the Addendum, the terms for such country will apply to the
Recipient, to the extent the Company determines that the application of such
terms is necessary or advisable.

 

9

--------------------------------------------------------------------------------


 

ADDENDUM

 

Securities Laws

 

The following country-specific provisions apply for purposes of Section 12 of
the Agreement:

 

Denmark                                                                     No
Offering Memorandum has been filed with or approved by the Danish Securities
Council or any other regulatory authority in the Kingdom of Denmark.  The Common
Stock has not been offered or sold and may not be offered, sold or delivered
directly or indirectly in Denmark, unless in compliance with Chapter 12 of the
Danish Act on trading in Securities and the Danish Executive Order No. 166 of 13
March 2003 on the First Public Offer of Certain Securities issued pursuant
hereto as amended from time to time.

 

France                                                                                  
Neither the Plan, which has not been submitted to the Commission des Operations
de Bourse (the “COB”), nor any information contained therein or any offering
material relating to the Restricted Stock Units or the Common Stock may be
distributed or caused to be distributed to the public in France.  Prospective
beneficiaries of Restricted Stock Units and Common Stock are informed that the
Plan has not been submitted to the clearance procedures of the COB.

 

Singapore                                                                  The
Plan has not been registered as a prospectus with the Monetary Authority of
Singapore.  Accordingly, the Plan and any other document or material in
connection with the offer or sale, or invitation for subscription or purchase,
of the Restricted Stock Units or Common Stock may not be circulated or
distributed, nor may the Common Stock be offered or sold or be made the subject
of an invitation for subscription or purchase, whether directly or indirectly,
to persons in Singapore other than under circumstances in which such offer, sale
or invitation does not constitute an offer or sale, or invitation for
subscription or purchase, of the Common Stock to the public in Singapore.

 

United States                                                If a Registration
Statement under the Securities Act of 1933, as amended, is not in effect with
respect to the shares of Common Stock to be issued pursuant to this Agreement,
the Recipient hereby represents that the Recipient is acquiring the shares of
Common Stock for investment and with no present intention of selling or
transferring them and that the Recipient will not sell or otherwise transfer the
shares except in compliance with all applicable securities laws and requirements
of any stock exchange on which the shares of Common Stock may then be listed.

 

10

--------------------------------------------------------------------------------


 

Data Privacy

 

The following country-specific provision applies for purposes of Section 14 of
the Agreement:

 

France                                                                                  
The Company agrees that the Recipient has the right to access personal data
relating to him or her, as collected and processed by the Company, and to ask
for modification or suppression (in accordance with article 34 of the law
“Informatique et Libertes” of 6 January 1978) of the Recipient’s personal data
if the data are incorrect or unnecessary for the limited purposes for which the
data were collected.  The Recipient can exercise these rights by sending a dated
and signed request to the Company by fax or post to the Company’s local data
privacy administrator.

 

Italy                                                                                             
The Company informs that the Recipient may exercise, through a written request
to be sent to the Company’s local data privacy administrator, the rights under
Article 7 of Legislative Decree of 30 June 2003 no. 196, which recognizes a
series of rights, including: the right to obtain from the Company confirmation
of the existence of personal data relating to the data subject; the right to be
informed of the origin of the data as well as of the logics and purposes of the
processing; the right to obtain the description of categories of subjects to
which the data may be disclosed; the right to obtain the cancellation,
transformation into an anonymous form or the blocking of data which have been
processed unlawfully, as well as the updating, amendment or, where interested
therein, the completion of the data; and, finally, the right to object to the
processing on legitimate grounds.

 

11

--------------------------------------------------------------------------------